 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   SHIRLEY HAMPTON,                                          Case No.: 2:19-cv-01385-JAD-EJY
 5                   Plaintiff,
                                                                             ORDER
 6           v.
 7   SPRING MOUNTAIN TREATMENT
     CENTER et al.,
 8
                     Defendants.
 9

10          Presently before the Court is Plaintiff Shirley Hampton’s Application to Proceed In Forma
11   Pauperis (ECF No. 2), attached to which was a Complaint for Employment Discrimination (ECF
12   No. 2-1) pursuant to Title VII of the Civil Rights Act of 1964, as codified 42 U.S.C. §§ 2000e to
13   2000e-17, and the Age Discrimination in Employment Act of 1967 (“ADEA”), as codified, 29
14   U.S.C. §§ 621 to 634.
15   I.     In Forma Pauperis Application
16          Plaintiff submitted the declaration required by 28 U.S.C. § 1915(a) showing an inability to
17   prepay fees and costs or give security for them. Accordingly, Plaintiff’s request to proceed in forma
18   pauperis will be granted.
19   II.    Screening the Complaint
20          Upon granting a request to proceed in forma pauperis, a court must screen the complaint
21   under 28 U.S.C. § 1915(e)(2). In screening the complaint, a court must identify cognizable claims
22   and dismiss claims that are frivolous, malicious, file to state a claim on which relief may be granted,
23   or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
24   Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for failure to state
25   a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112
26   (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient factual matter,
27   accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556
28   U.S. 662, 678 (2009). The court liberally construes pro se complaints and may only dismiss them
                                                       1
 1   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

 2   would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (quoting Iqbal,

 3   556 U.S. at 678).

 4           In considering whether the complaint is sufficient to state a claim, all allegations of material

 5   fact are taken as true and construed in the light most favorable to the plaintiff. Wyler Summit P’ship

 6   v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted). Although the

 7   standard under the Federal Rule of Civil Procedure 12(b)(6) does not require detailed factual

 8   allegations, a plaintiff must provide more than mere labels and conclusions. Bell Atlantic Corp. v.

 9   Twombly, 550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

10   insufficient.   Id. Unless it is clear the complaint’s deficiencies could not be cured through

11   amendment, a pro se plaintiff should be given leave to amend the complaint with notice regarding

12   the complaint’s deficiencies. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

13   III.    Federal Question Jurisdiction

14           Federal courts are courts of limited jurisdiction and possess only that power authorized by

15   the Constitution and statute. See Rasul v. Bush, 542 U.S. 466, 489 (2004). Pursuant to 28 U.S.C. §

16   1331, federal courts have original jurisdiction over “all civil actions arising under the Constitution,

17   laws, or treaties of the United States.” Cases “arise under” federal law either when federal law

18   creates the cause of action or where the vindication of a right under state law necessarily turns on

19   the construction of federal law. Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088-89

20   (9th Cir. 2002). Whether federal-question jurisdiction exists is based on the “well-pleaded complaint

21   rule,” which provides that “federal jurisdiction exists only when a federal question is presented on

22   the face of the plaintiff’s properly pleaded complaint.” Caterpillar, Inc. v. Williams, 482 U.S. 386,

23   392 (1987).

24           Plaintiff’s complaint asserts employment discrimination and retaliation claims under Title

25   VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act of 1967. See

26   ECF No. 2-1 at 4. Claims under both statutes invoke the Court’s federal jurisdiction.

27

28
                                                       2
 1   IV.     Plaintiff’s Claims

 2           Having determined that federal-question jurisdiction exists under the well-pleaded complaint

 3   rule, the Court now turns to the sufficiency of the factual allegations to state a claim. Plaintiff brings

 4   claims for racial discrimination and retaliation in violation of Title VII of the Civil Rights Act. See

 5   42 U.S.C. § 2000e et seq. Title VII allows persons to sue an employer for discrimination on the

 6   basis of race, color, religion, gender or national origin if he or she has exhausted state or federal

 7   Equal Employment Opportunity Commission (“EEOC”) administrative procedures. If the EEOC

 8   decides not to sue, and if there is no settlement that is satisfactory to plaintiff, the EEOC will issue

 9   plaintiff a right-to-sue letter and plaintiff will have exhausted his remedies with the EEOC. 42

10   U.S.C. § 2000e-5(f)(1). Here, Plaintiff attached a right-to-sue letter from the EEOC to her complaint.

11   ECF No. 2-1 at 9. Thus, it appears Plaintiff has exhausted her administrative remedies.

12           Within 90 days of receipt of the dismissal and right-to-sue letter from the EEOC, an

13   individual may file a lawsuit against the respondent under federal law based on Title VII in federal

14   or state court. 29 C.F.R. § 1601.28(e)(1). On May 15, 2019, the U.S. Equal Employment

15   Opportunity Commission (“EEOC”) issued a Dismissal and Notice of Right to Sue letter to Plaintiff.

16   ECF No. 2-1 at 9. Plaintiff received the right to sue letter on May 18, 2019, and subsequently filed

17   the instant action on August 12, 2019. Id. at 6. Therefore, Plaintiff’s employment discrimination

18   complaint pursuant to Title VII is timely.

19           Upon 60 days of filing a charge with the EEOC, but no later than 90 days after one receives

20   notice that the EEOC’s investigation is concluded, one may file a lawsuit in court pursuant to ADEA.

21   Plaintiff noted that 60 days or more have elapsed since filing her charge of age discrimination with

22   the EEOC regarding the defendants’ alleged discriminatory conduct. ECF No. 2-1 at 6. For the

23   reasons stated above, Plaintiff’s employment discrimination complaint pursuant to ADEA is timely.

24           To sufficiently allege a prima facie case of discrimination in violation of Title VII to survive

25   a § 1915 screening, Plaintiff must allege: (1) she belonged to a protected class; (2) she was qualified

26   for her job; (3) she was subjected to an adverse employment action; and (4) similarly situated

27   employees not in her protected class received more favorable treatment. See Shepard v. Marathon

28   Staffing, Inc., 2014 U.S. Dist. Lexis 76097, *5 (D. Nev. June 2, 2014) (citing Moran v. Selig, 447
                                                        3
 1   F.3d 748, 753 (9th Cir. 2006)). In screening Plaintiff’s complaint and construing it liberally, the

 2   Court looks in part to the attachments provided. See Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th

 3   Cir. 2007) (courts may generally consider allegations contained in pleadings, as well as exhibits

 4   attached to the complaint).

 5           As stated above, Plaintiff Shirley Hampton’s in forma pauperis application was accompanied

 6   by a complaint for employment discrimination, which appears to allege race, religion, and age

 7   discrimination against Defendants Spring Mountain Treatment Center, Universal Health Services,

 8   “Case Manager Supervisor Kelsey,” “Case Manager Diana,” “Case Manager Shavonne,” “Ronneka,

 9   RN,” “Patina,” “James, RN,” “Case Manager Shannon,” and “Case Manager Sarah.” See ECF No.

10   2-1 at 1–3.

11           There is no individual liability for discrimination or harassment under federal or Nevada state

12   law. Miller v. Maxwell’s Intern. Inc., 991 F.2d 583 (9th Cir. 1993) (holding individual defendants

13   cannot be liable for damages under Title VII and ADEA); see also U.S. E.E.O.C. v. Caesars Entm’t,

14   2006 WL 1168840, *3 (D. Nev. Apr. 25, 2006) (“[T]he court sees no meaningful distinction between

15   Title VII and Nevada’s statutory scheme in relation to the reasoning used in Miller. Therefore, it

16   appears to this court that the Nevada Supreme Court would find that there is no liability for an

17   individual pursuant to [Nevada’s anti-discrimination statutes].”). Therefore, Plaintiff’s claims

18   against “Case Manager Supervisor Kelsey,” “Case Manager Diana,” “Case Manager Shavonne,”

19   “Ronneka, RN,” “Patina,” “James, RN,” “Case Manager Shannon,” and “Case Manager Sarah” fail

20   to state claims upon which relief may be granted.

21           Plaintiff states that, to the best of her recollection, the alleged discriminatory acts occurred

22   on May 18, 2018 through June 1, 2018. See ECF No. 2-1 at 5. Plaintiff alleges that the Defendants:

23           [A]llowed a younger white female . . . to complete her 90 day probationary period
             and terminated plaintiff’s probationary period before 30 days or before the 90 day
24           probationary period. Defendants retaliatted [sic] against plainiff’s [sic] when she
             reported acts of discrimination & sexual harassment by aborting her employment
25           and terminating her. Defendants all created extremely hostile work environment
             for plaintiff.
26
     Id. at 6.
27

28
                                                       4
 1            The Court finds Plaintiff’s race discrimination claim fails to sufficiently allege facts upon

 2   which relief may be granted pursuant to the standards established in Iqbal, 556 U.S. at 679. That is,

 3   Plaintiff fails to demonstrate a plausible claim for relief, which is more than a “mere possibility of

 4   misconduct.” Id. Further, “[a] claim has facial plausibility when the plaintiff pleads factual content

 5   that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 6   alleged.” Id. at 678. Plaintiff has not alleged to what protected class she belonged and, therefore,

 7   has not alleged that similarly situated employees not in her protected class received more favorable

 8   treatment. The Court will therefore dismiss Plaintiff’s race discrimination claim with leave to

 9   amend.

10            The Court finds Plaintiff’s religious discrimination claim fails to sufficiently allege facts

11   upon which relief may be granted pursuant to the standards established in Iqbal, 556 U.S. at 697.

12   Plaintiff checked a box on her complaint indicating that Defendants discriminated against her based

13   on her religion (ECF No. 2-1 at 5). Notwithstanding, Plaintiff offered no facts to support her

14   religious discrimination claim.       Plaintiff has failed to properly plead a claim for religious

15   discrimination, but the Court cannot conclude that she could never properly plead this claim. The

16   Court will therefore dismiss Plaintiff’s religious discrimination claim with leave to amend.

17            To sufficiently allege a prima facie case of retaliation in violation of Title VII to survive a §

18   1915 screening, Plaintiff must allege: (1) that he or she committed a protected act, such as

19   complaining about discriminatory practices; (2) that the employee suffered some sort of adverse

20   employment action; and (3) a causal connection between the employee’s action and the adverse act.

21   See Jenkins v. Lab. Corp. Of Am., 2013 U.S. Dist. Lexis 118008, *5 (D. Nev. Aug. 20, 2013) (citing

22   Davis v. Team Elec Co., 520 F.3d 1080, 1093–94 (9th Cir. 2008)). Here, Plaintiff alleges that she

23   complained of discriminatory treatment, that her employment was thereafter terminated, and that the

24   termination was retaliation for engaging in protected activity. See ECF No. 1-1 at 3–4. Plaintiff has,

25   therefore, stated a retaliation claim against her employer.

26            To sufficiently allege a prima facie case of discrimination in violation of ADEA to survive

27   a § 1915 screening, Plaintiff must show that (1) she is at least 40 years of age; (2) she was performing

28   her job satisfactorily; (3) she was fired; and (4) she was replaced by substantially younger employees

                                                        5
 1   with equal or inferior qualifications or discharged under circumstances that give rise to an inference

 2   of age discrimination. Guinn v. Yellow Checker Star, Inc., No. 2:15-cv-00344-APG-GWF, 2015

 3   WL 4092080, *3 (D. Nev. July 7, 2015). Plaintiff states that she was born in 1960, and therefore,

 4   she is at least 40 years of age. ECF No. 2-1 at 5. As noted above, the Plaintiff does not discuss her

 5   own job performance. Id. Further, Plaintiff does allege that she was fired, but does not make clear

 6   whether a younger employee with equal or inferior qualifications replaced her, or if Defendants

 7   simply allowed the replacing party to complete her 90 day probationary period. Id. at 6. Plaintiff

 8   has failed to properly plead a claim for age discrimination, but the Court cannot conclude that she

 9   could never properly plead this claim. The Court will therefore dismiss Plaintiff’s age discrimination

10   claim with leave to amend.

11          Hence, construing Plaintiff’s pleadings liberally, she has failed to state a claim for race,

12   religious, or age discrimination. The Court therefore will dismiss Plaintiff’s complaint without

13   prejudice for the Plaintiff to file an amended complaint.

14          Accordingly,

15          IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave to Proceed In Forma

16   Pauperis (ECF No. 2) is GRANTED. Plaintiff will not be required to pay the filing fee in this action.

17          IT IS FURTHER ORDERED that Plaintiff is permitted to maintain this action to conclusion

18   without the necessity of prepayment of any additional fees or costs or the giving of a security for

19   fees or costs. This Order granting leave to proceed in forma pauperis does not extend to the issuance

20   of subpoenas at government expense.

21          IT IS FURTHER ORDERED that Plaintiff’s Complaint be dismissed without prejudice with

22   leave to amend. Plaintiff shall have 30 days from the date of this Order to file an amended complaint

23   correcting the noted deficiencies. If Plaintiff chooses to file an amended complaint, the document

24   must be titled “Amended Complaint.” The amended complaint must contain a short and plain

25   statement of the grounds for the Court’s jurisdiction. See Fed. R. Civ. P. 8(a)(1). Additionally, the

26   amended complaint must contain a short and plain statement describing the underlying case and

27   Defendants’ conduct that constitutes discrimination. See Fed. R. Civ. P. 8(a)(2). Although the

28
                                                      6
 1   Federal Rules of Civil Procedure adopt a flexible pleading standard, Plaintiff still must give the

 2   Defendants fair notice of the Plaintiff’s claims against them and Plaintiff’s entitlement to relief.

 3          Additionally, Plaintiff is advised that if she files an amended complaint, the original

 4   complaint (ECF No. 2-1) no longer serves any function in this case. As such, the amended complaint

 5   must be complete in and of itself without reference to prior pleadings or other documents. The Court

 6   cannot refer to a prior pleading or other documents to make Plaintiff’s amended complaint complete.

 7   If Plaintiff chooses to file an amended complaint, Plaintiff must file the amended complaint within

 8   30 days from the date of this Order.         Failure to comply with this Order may result in a

 9   recommendation that this action be dismissed.

10

11          DATED THIS 19th day of August, 2019.

12

13

14                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       7
